Citation Nr: 1014256	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a respiratory 
disorder, to include asthma and the residuals of asbestos 
exposure during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Friend
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1971 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in part, denied service 
connection for hypothyroidism, carpal tunnel syndrome, and a 
respiratory disorder claimed as sinusitis with asthma.  

In July 2007, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
his testimony is associated with the claims file.  

The case was previously before the Board in February 2008, 
when several issues were remanded for additional development 
including examination of the Veteran and medical opinions.  
The requested development has been completed.  

A November 2009 rating decision granted service connection 
for status post septorhinoplasty with intermittent recurrent 
sinusitis.  The only respiratory disorders for which service 
connection has not been granted are asthma and the claimed 
residuals of asbestos exposure.  Accordingly, the Board has 
recharacterized the issue above.  

The issue of service connection for hypothyroidism is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints or 
diagnosis of asthma or carpal tunnel syndrome during active 
service.

2.  There is no medical evidence of record showing a 
diagnosis of carpal tunnel syndrome.

3.  There is no medical evidence of any disability resulting 
from alleged exposure to asbestos during active service.  

4.  There are post-service diagnoses of asthma, dated many 
years after service.

5.  There is no medical evidence linking the Veteran's asthma 
to active service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 101(16), 
1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, (2009).  

2.  The criteria for service connection for a respiratory 
disorder, to include asthma and the residuals of asbestos 
exposure during service, have not been met.  38 U.S.C.A. 
§§ 101(16),  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
38 C.F.R. § 3.310(a) (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2002.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided additional 
notice in a letter dated March 2006, which substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently 
readjudicated in a supplemental statement of the case dated 
September 2006.  

VA has obtained service personnel records, service treatment 
records, private medical records, VA treatment records, VA 
examination reports, assisted the Veteran in obtaining 
evidence, and afforded her the opportunity to present 
testimony, statements and evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file and she has 
not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(2009).  This is commonly referred to as "secondary" 
service connection, as the claimed disability has been caused 
secondary to a disability for which service connection has 
already been established.  Any additional impairment of 
earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, also warrants compensation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered a part of the original 
condition.  Id.

A.  Carpal Tunnel Syndrome

The Veteran claims entitlement to service connection for 
bilateral carpal tunnel syndrome.  In July 2002, she 
submitted her original claim for service connection on a VA 
From 21-526.  She indicated that she was first treated for 
carpal tunnel syndrome in 1996, which was over two decades 
after she separated from active service.  

Review of the Veteran's service treatment records does not 
reveal any complaints or symptoms of, or treatment for, 
carpal tunnel syndrome.  In November 1973, separation 
examination of the Veteran was conducted.  Clinical 
evaluation of her upper extremities and neurologic system was 
"normal," with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history, 
she did not report any symptoms which could be construed as 
symptoms of carpal tunnel syndrome.  

In November 2002, a VA Compensation and Pension examination 
of the Veteran was conducted.  She reported a history of 
numbness of the hands and feet since the middle 1980s.  
Physical examination revealed decreased pinprick sensation of 
both hands up to the wrists.  The diagnosis was diabetic 
peripheral neuropathy.  

The Veteran asserts that she has been diagnosed and treated 
for carpal tunnel syndrome at VA medical facilities.  
However, a large volume of VA treatment records has been 
obtained and there is no indication of any such diagnosis.  

At the July 2007 hearing before the Board, the Veteran made 
vague assertions that she claimed to have developed bilateral 
carpal tunnel syndrome as a result of her duties as a dental 
technician during active service.  The Veteran's service 
records show that she did serve as a dental technician for a 
period of just under three years.  

In April 2009, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examiner 
reviewed the evidence of record and noted, as the Board did 
above, that the was no documented medical history of carpal 
tunnel syndrome.  The Veteran could not provide a clear 
history of her complaints of numbness of the upper 
extremities except to say she had the symptoms for several 
years.  Physical examination revealed decreased pinprick 
sensation of both hands up to the wrists, with normal 
strength and dexterity.  The examiner indicated that it could 
not be ascertained if the Veteran's symptoms of numbness of 
the hands were a result of carpal tunnel syndrome or some 
other cause as the Veteran did not report for the ordered EMG 
testing.  The impression stated "carpal tunnel syndrome 
documented in c-file."  However, this appears to be in error 
as the examiner noted a lack of documentation of carpal 
tunnel syndrome in the body of the examination report.
 
The evidence is against the Veteran's claim for service 
connection for bilateral carpal tunnel syndrome.  There is no 
evidence of the disability during service.  The Veteran's own 
admissions on her claim form and to the examining physician, 
are that the symptoms manifested years, if not decades, after 
service.  There is no medical evidence linking any current 
carpal tunnel syndrome, should it actually exist, to service.  
There is no evidence of any continuity of symptomatology of 
carpal tunnel syndrome dating from service to the present.  
In addition, the Veteran is service-connected for diabetes 
mellitus and for bilateral peripheral neuropathy of both 
hands rated at a 20 percent disability rating for each hand.  
As such, service connection is already in effect for the 
complaints of numbness of the hands, which she now claims as 
carpal tunnel syndrome.  To grant service connection for 
carpal tunnel syndrome based on the same manifestations for 
which service connection has already been granted for 
bilateral peripheral neuropathy would be impermissible 
pyramiding.  See 38 C.F.R. § 4.14.  

The preponderance of the evidence is against the claim for 
service connection for bilateral carpal tunnel syndrome; 
there is no doubt to be resolved; and service connection is 
not warranted.  

B.  Respiratory Disorder

The Veteran's claim was originally stated in a VA From 21-526 
dated July 2002.  On this form, she indicated that she was 
claiming service connection for, among other things, nose 
surgery, chronic sinus disease, and asthma.  In October 2002, 
she submitted a written statement in which she alleged 
exposure to asbestos during active service while performing 
her duties as a dental technician.  Accordingly, the 
Veteran's claim has been characterized as a respiratory 
disorder to include asthma, sinusitis and the residuals of 
exposure to asbestos.  

The service treatment records reveal that during service the 
Veteran had septorhinoplasty surgery.  The April 2009 VA 
examination indicated that the Veteran's sinusitis was 
related to service and this surgery. Accordingly, service 
connection was granted in November 2009 for status post 
septorhinoplasty with intermittent recurrent sinusitis.  As 
such, the remaining disabilities claimed are for asthma and 
the residuals of asbestos exposure.  

With the exception of the above noted inservice 
septorhinoplasty surgery and associated nose trouble, the 
Veteran's service treatment records do not show any 
complaints of, or treatment for, any other respiratory 
disorder.  There is no evidence of any diagnosis of asthma or 
an asbestos related respiratory disorder.  In November 1973, 
separation examination of the Veteran was conducted.  
Clinical evaluation of her lungs and chest were normal with 
no abnormalities noted by the examining physician.  On the 
accompanying report of medical history, she indicated that 
she did not have shortness of breath, pain or pressure in the 
chest, or chronic cough.  

The Veteran asserts that she was exposed to asbestos during 
active service and that this has caused a current respiratory 
disability.  The Veteran served as a dental technician during 
active service.  There is no evidence to support her 
assertions that she was exposed to asbestos during active 
service.  Even if she was exposed to asbestos during active 
service, a fact that the Board does not concede, there is no 
evidence of record showing any diagnosis of an asbestos 
related disability.  

In April 2009, VA examination of the Veteran was conducted.  
The Veteran reported a history of asthma, which dated back to 
the 1980s.  However, after full examination the diagnosis was 
that there was "no evidence of residuals from asbestos 
exposure at this time."  Simply put there is no evidence of 
asbestos exposure during service, and even if such exposure 
did occur, there is no evidence of any current disability 
related to any such exposure.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran claims service connection for asthma.  In the 
2009 VA examination, she indicated a history of asthma dating 
back to approximately 1980.  VA treatment records have been 
obtained and reveal diagnoses of asthma dating back to at 
least the year 2000.  The medical evidence of record reveals 
that she has required periodic, albeit infrequent, treatment 
for symptoms of asthma from that date until the present.  The 
medical opinion provided in the April 2009 VA examination 
report was that the Veteran's asthma was not related to 
service.  There is also no evidence linking the Veteran's 
asthma, a reactive respiratory disorder of the lungs, to her 
service-connected sinus disorder, which is an upper 
respiratory disorder.  

The preponderance of the evidence is against the claim for 
service connection for  a respiratory disorder, to include 
asthma and the residuals of asbestos exposure during service; 
there is no doubt to be resolved; and service connection is 
not warranted.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for a respiratory disorder, to include 
asthma and the residuals of asbestos exposure during service, 
is denied.


REMAND

The Veteran claims entitlement to service connection for 
hypothyroidism.  Specifically she claims that the disability 
is caused secondary to her service-connected diabetes 
mellitus.  The evidence of record reveals diagnoses of 
hypothyroidism dating back to at least the year 2000.

In February 2008, the Board remanded this issue for an 
examination of the Veteran and a medical opinion as to the 
relationship of the Veteran's hypothyroidism to her service-
connected diabetes mellitus.  In the April 2009 VA 
examination report, the examiner noted that the Veteran had a 
history of hypothyroidism being diagnosed in 2002.  The 
examiner noted that the Veteran was treated for 
hypothyroidism with medication, Synthroid, from approximately 
this time until 2007, and that since that time her thyroid 
function was normal.  The examiner did not provide the 
requested nexus opinion because of a lack of a current 
diagnosis of the disability.  

Since the appellant had a diagnosis of hypothyroidism, and 
was treated with medication, during the pendency of her 
current claim, service connection may still be warranted.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Therefore, remand to obtain the opinion is necessary.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who 
conducted the April 2009 VA examination, 
or another physician of the appropriate 
specialty to diagnose hypothyroidism if 
that physician is unavailable.  

After review of the medical evidence of 
record, provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's hypothyroidism (diagnosed and 
treated from 2000 to 2007) is related to, 
caused by, or aggravated by the service-
connected diabetes mellitus.

If the requested medical opinion cannot be 
rendered without a current examination of 
the Veteran, then the appropriate 
examination should be ordered.  The report 
should include a complete rationale for 
all opinions expressed.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.

2.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, readjudicate 
the veteran's claim for service 
connection for hypothyroidism.  If the 
benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran 
and her representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


